PER CURIAM.
The appealed order striking appellant’s answer for his “continuous and wilful failure to abide by the prior orders” of the lower court is affirmed. We can find no error in the appealed order. The language of the order is sufficient to meet the requirements of Commonwealth Federal Savings & Loan Association v. Tubero, 569 So.2d 1271 (Fla. 1990). The “continuous willfulness” finding is supported by the record, and in the absence of a transcript of the hearing on appel-lee’s motion to strike appellant’s answer and for entry of a default judgment, we are unable to conclude the court’s action in striking appellant’s answer for failing to provide discovery and abide by the court’s orders was erroneous.
AFFIRMED.
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.